DETAILED ACTION
Amendment received 20 December 2021 is acknowledged.  Claims 1, 4-5, 7-11, 13-23 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communications with Hyuk Jung Kwon on 28 January 2022.
The application has been amended as follows: 
In Claim 1:
in line 12: insert “a danger level determined by” between “and” and “a”;
in line 21: replace “a danger level by the concentration sensing value” with “the danger level determined by the concentration sensing value”; and
in line 21‐22: replace “a danger level by the temperature sensing value” with “the danger level determined by the temperature sensing value”.

In Claim 11:
in line 10: insert “a danger level determined by” between “and” and “a”;
in line 20: replace “a danger level by the concentration sensing value” with “the danger level determined by the concentration sensing value”; and
in line 20‐21: replace “a danger level by the temperature sensing value” with “the danger level determined by the temperature sensing value”.


Allowable Subject Matter
Claim 1, 4-5, 7-11, 13-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered as follows.
Applicant argues that the objections to the drawings should not be maintained in view of the amendments (page 11 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments (page 12-19 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections under 35 USC 103 are not maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chapin (US Patent No. 4,503,502), An (US Patent No. 5,349,163), Zhang (US Pub. No.
2004/0172380), Tojo (US Pub. No. 2009/0099691), Liu (US Pub. No. 2009/0297678), Smrke (US Pub. No. 2013/0084369), Oleynik (US Pub. No. 2015/0290795), Roy (US Pub. No. 2015/0114236), Weaver (US Pub. No. 2016/0033140), and Alvey (US Patent No. 10,502,430) disclose automated cooking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664